IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1539-07


ROBERT HUFFMAN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S AND STATE'S PETITIONS 
FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS
BEXAR  COUNTY


 Johnson, J., filed a concurring opinion.

O P I N I O N


	The offense of failure to stop and render aid is defined in Tex. Transp. Code § 550.021(c). 
By its terms, the statute requires that the operator of a vehicle that has been involved in an accident
to do at least two of the three listed acts: stay (Tex. Transp. Code § 550.021(a)(1)) and remain
(Tex. Transp. Code § 550.021(a)(3)), or return (Tex. Transp. Code § 550.021(a)(2)) and remain
(Tex. Transp. Code § 550.021(a)(3)).   Therefore, leaving the scene is only part of the gravamen
of the offense; the operator must also remain at the scene.
	"Remain" requires more than merely being present at the scene; the operator must be present
at the scene until the operator has complied with the mandates of Tex. Transp. Code § 550.023,
including providing name, address, and insurance information, and providing assistance to injured
persons.  An operator could stop at or return to the scene, yet still commit an offense under § 550.021
if, while staying at the scene, the operator refused to reveal the required information or made no
effort to assist any injured party or obtain medical assistance for such a person.
	With these comments, I join Judge Cochran's concurring opinion and concur in the opinion
of the Court.
Filed: October 1, 2008
Publish